Citation Nr: 0840618	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to service connection for dizziness as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that in a January 2007 statement, the veteran 
appeared to assert a claim for an increased rating for his 
service connected hearing loss.  The claim should be referred 
back to the RO for further development and adjudication. 

The issue of entitlement to service connection for dizziness 
as secondary to service-connected tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).
Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000)

The veteran has requested an increased schedular evaluation 
for tinnitus, which is currently evaluated as 10 percent 
disabling.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of a 10 percent evaluation for 
each ear with bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.

The veteran's service-connected tinnitus is evaluated as 10 
percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Additionally, while the veteran has asserted that he has 
"severe tinnitus" including symptoms of dizziness and 
staggering, the veteran has submitted a claim for service 
connection for dizziness as secondary to his tinnitus.  Thus 
far, symptoms of dizziness etc., have not been attributed to 
the tinnitus and are not used in establishing this rating.  
Moreover, the evidence does not demonstrate that the tinnitus 
is so unusual or abnormal to render application of the 
regular schedular provisions impractical.  As such, there is 
no basis to apply the provisions of 38 C.F.R. § 3.321.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

In March 2004, the veteran submitted a claim for entitlement 
to service connection for dizziness as secondary to his 
service-connected tinnitus.  By rating of December 2004, 
service connection was denied.  In a December 2004 statement 
the veteran submitted a statement disagreeing with the 
December 2004 rating decision, stating that he believed his 
dizziness and staggering were due to his tinnitus.  The 
veteran has not been issued a statement of the case with 
respect to this claim.  Since there has been an initial RO 
adjudication of the claim and a notice of disagreement, the 
claimant is entitled to a statement of the case, and the 
current lack of a statement of the case is a procedural 
defect requiring remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The AMC/RO must provide the veteran a 
statement of the case as to the claim for 
entitlement to service connection for 
dizziness as secondary to service-
connected tinnitus.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed with respect 
to the claim, subject to current appellate 
procedures, the claim should be returned 
to the Board for further appellate 
consideration, if appropriate.  (It is 
noted that if a substantive appeal is 
filed and the matter is to return to the 
Board, consideration should be given as to 
whether all appropriate notice and 
development has been accomplished in view 
of the time since the rating.)  If a 
substantive appeal is not timely filed, 
the appeal should be closed by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


